DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The present office action is made in response to the amendment filed by applicant on 2/22/2022. It is noted that in the amendment, applicant has made changes to the claims. There is not any change being made to the drawings and the specification.
Regarding to the claims, applicant has added two new claims, i.e., claims 14-15, into the application. There is not any claim being amended or canceled from the application. As newly-added, the pending claims are claims 1-15 which claims are subjected to the following restriction.
Election/Restrictions
4.         Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.          Claims 5-6, 10-11, and 15, drawn to a turret assembly having an adjustable assembly including a cap assembly, a locking level assembly having a pivotal locking lever wherein the cap assembly is operationally configured to direct the pivotal locking lever to a disengage position for proving an unlocked position of the turret assembly with specific features related to threaded members of the adjustable assembly, classified in F41G1/26;
II.         Claim 7, drawn to an aiming device having a main body with rotational indicator, and a turret assembly having an adjustable assembly including a cap assembly, a locking level assembly having a pivotal locking lever wherein the cap assembly is operationally configured to direct the pivotal locking lever to a disengage position for proving an unlocked position of the turret assembly with specific limitations related to alignment between the pivotal locking lever and the rotational indicator, classified in F41G11/00; and 
III.        Claims 12-14, drawn to a turret assembly having an adjustable assembly including a cap assembly, a locking level assembly having a pivotal locking lever wherein either the cap assembly or the locking assembly has a button operationally configured to direct the pivotal locking lever to a disengage position for proving an unlocked position of the turret assembly, classified in F41G1/16.
5.         Claim 1 links inventions I-III. Note that each of claims 2-4 and 8-9 does not recite any feature(s) used to group the claims as mentioned above thus those claims will be examined with the linking claim 1 and the claim(s) of the elected invention, see Note below. The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim, claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Note:
a) If the Invention I is elected then claims 1-6 and 8-11 and 15 will be examined;
b) If the Invention II is elected then claims 1-4, and 7-9 will be examined; and
c) If the Invention III is elected then claims 1-4, 8-9 and 12-14 will be examined, see also Note2 below.
6.         The inventions are distinct, each from the other because of the following reasons:
            Inventions I-III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, each subcombination has separate utility for use in a turret assembly without the specific features related in other subcombinations.  For instance, the invention of Group I does not need the a mechanism having rotational indicator and the locking pins as recited in claim 7 of the Invention II or a button located in either the cap assembly or the locking assembly as recited in claims 12-13 of the Invention III and vice versa.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
7.         Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The different features recited in the subcombination have acquired separate status in the art in view of their different classification and require different searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
8.         If the Invention III is elected then the following election of Species is applied.
9.         This application contains claims directed to the following patentably distinct species:
Species (III-A) directs to a turret assembly having an adjustable assembly including a cap assembly, a locking level assembly having a pivotal locking lever wherein the cap assembly has a button operationally configured to direct the pivotal locking lever to a disengage position for proving an unlocked position of the turret assembly. This Species is read in claims 12 and 14; and
Species (III-B) directs to a turret assembly having an adjustable assembly including a cap assembly, a locking level assembly having a pivotal locking lever wherein the locking assembly has a button operationally configured to direct the pivotal locking lever to a disengage position for proving an unlocked position of the turret assembly. This Species is read in claim 13. 
Note2:
a) If Invention III and Species (III-A) is elected then claims 1-4, 8-9, 12 and 14 will be examined, and
b) If Invention III and Species (III-B) is elected then claims 1-4, 8-9 and 13 will be examined.
10.         The species are independent or distinct because the change in a position relationship between the collective position of an observation light and the pinhole in the pinhole plate structure is based on difference of optical elements being used. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is a generic claim. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
11.	In response to the Election/Restriction mailed to applicant ton 12/23/2021, applicant has made an election without traverse of Invention I, see Election in page 5, in the reply filed on 2/22/022. Thus, claims 1-6, 8-11 and 15 are examined in the present office action, and claims 7 and 12-14, directed to Inventions II and III have been withdrawn from further consideration as directed to non-elected Inventions. Applicant should note that the non-elected claims 7 and 12-14 will be rejoined if the linking claim 1 is later found as an allowable claim.
Drawings
12.	The drawings contain twenty one sheets of figures 1-27 were received on 1/17/2020.  These drawings are approved by the examiner.
Specification
13.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
14.	Claims 2-3 and 6 are objected to because of the following informalities. Appropriate correction is required.
In each of claims 2-3 and 6, the use of terms “the” and “said” to refer to a component previously recited in the claim and/or in its base claim is not consistent. 
For instance, in claim 2, the claim uses both terms “the” and “said”, see the claim on line 2, to refer to components previously recited in the claim or its base claim. It is suggested that the term “said” appeared on line 2 of the claim be changed  to –the—for the purpose of maintain a consistence in claimed language through-out all claims.
The similar problem in inconsistence of claimed language as mentioned above is found in claim 3 on line 2 and in claim 6 on line 3.
Claim Interpretation
15.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

16.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
17.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: “an adjustable assembly” and “a cap assembly” as recited in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
18.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


19.	Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “the turret assembly is defined by a rotational axis” (lines 1-2). It is unclear how a turret assembly is defined by a rotational axis? Does applicant intend to mean a turret assembly defines a rotational axis, see present claim 5.
b) Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reason as set forth in element a) above. 
Further, the claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “the locking lever assembly … said rotational axis” (line 2). Applicant should note that the phrase "may be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
21.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


22.	Claims 1-6, 8-10 and 15, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas et al (US Patent No. 8,312,667).
Thomas et al discloses a lockable adjustment mechanism for an optical aiming device, see column 13 and fig. 13A.
a) Regarding to present claim 1, the lockable adjustment mechanism (100) as provided in columns 5-9 and shown in figs. 1-5 comprises the following features:
a1) an adjustable assembly ( 120, 140) including a cap assembly (120); and 
a2) a locking lever assembly (180) including a pivotal locking lever (182-183, 185) operationally configured to engage the cap assembly (120) providing a locked position of the turret assembly; wherein the cap assembly (120) is operationally configured to direct the pivotal locking lever (182-183, 185) to a disengaged position providing an unlocked position of the turret assembly. 
b) Regarding to present claims 2 and 3, the mechanism (100) comprises a rotational axis and the locking lever assembly is rotationally fixed about the rotational axis and is directed linearly along the rotational axis. The rotational axis is an axis defined by the adjustable assembly (120, 140) wherein the cap assembly (120) is rotatable about that axis, and the lever (182) is movable along the mentioned rotational axis about its own axis, i.e., hole 9183), wherein the pin (185) engaged onto. Applicant should further note that there is not any specific feature/limitation regarding to the rotational axis as well as a linear movement of the locking lever assembly provided in the claim(s).
c) Regarding to the present claim 4, the locked position of the turret assembly defines a zero stop position of the turret assembly, see column 8 and fig. 5.
d) Regarding to present claim 5, the adjustable assembly (120, 140) defines a rotational axis of the turret assembly and wherein rotation of the adjustable assembly provides linear movement of threaded members of the adjustable assembly, see elements 126, 128, 186 and 144, which threaded members each is rotatable about the rotational axis.
e) Regarding to present claim 6, the turret assembly includes a first threaded member, i.e., the threaded bolt (186) with an outer thread pitch, rotatable about the rotational axis and a second threaded member, i.e., transportation (144) with an inner thread pitch, rotatable about the rotational axis, wherein the first threaded member is defined by a first thread pitch and the second threaded member is defined by a second thread pitch. 
f) Regarding to present claims 8-9, the cap assembly (120) includes one or more engagement surfaces having planar surfaces, i.e., the surfaces defined by the rotational members (126, 128), and the pivotal locking lever (182-183, 185) includes one or more engagement surfaces, see the planer surface of the member (182) as shown in fig. 8 which is in contact with the planar surface (122) of the cap assembly (120).
g) Regarding to present claim 10, the turret assembly (120, 140) includes one key member having a planar surfaces, the section portion of the tread bolt (186) facing to the lever (182-183, 185) for coupling the first and second thread members (the threaded section of the thread bold (186) and the threaded section of the transportation (144)0 in a one-to-one rotational relationship.
h) Regarding to present claim 15, the pivoted locking lever (182-183, 185) is a bias pivoting locking lever which is provided pressure contact to the cap assembly (120) based on movement of the lever (182) with respect to its rotational axis.
Allowable Subject Matter
23.	Claim 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
24.	The following is a statement of reasons for the indication of allowable subject matter: 
The turret assembly as recited in present claim 11 is allowable with respect to the prior art, in particular, the US Patent No. 8,312,667 by the limitations related to the key member(s) with planar surfaces of the turret assembly and the structure of the threaded members with key ways as recited in the feature thereof “the one or … key members therein” (claim 11, lines 1-3). Such a structure in a turret assembly having an adjustable assembly including a cap assembly and thread members and key members and a locking lever assembly including a pivotal lock lever as recited in its base claims 1, 6 and 10 is not disclosed in the prior art.
Conclusion
25.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US Patent No. 8,104,217 is cited as of interest in that it discloses an adjustable elevation assembly having a pivotal locking lever.


26.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872